Buchanan, J.
The defendant being sued upon his promissory note, of which the plaintiffs are endorsees and holders, has appealed from a judgment condemning him to pay the sum unconditionally; and urges in this court, as he did in the. court below, that he is threatened with eviction from the land which was the consideration of the note sued on; and has a right, under Article 2585 of *122the Oivil Code, to retain the amount of this note in his hands until the holder give him security against the threatened eviction.
The suit to which defendant alludes is that of Galloioay and others against Canon, just decided in this court in favor of defendant. The favorable termination of that suit of course renders it unnecessary to amend the judgment of the Disti'ict Court; but the pendency of the suit, however unfounded it may have been, perhaps justified defendant, according to the letter of Article 2535, in requiring security from the holder of the note, who, by the terms of the instrument, was subjected to all the equities between the original parties.
It is, therefore, adjudged and decreed, that the judgment appealed from be affirmed, with costs of the District Court; those of appeal to be paid by the appellees.